      Case 7:20-cr-01676 Document 30 Filed on 05/24/21 in TXSD Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA                             §
                                                     §
V.                                                   §      Cr. No. 7:20-cr-01676-1
                                                     §
JOSE LUIS TREJO                                      §

DEFENDANT’S UNOPPOSED MOTION FOR CONTINUANCE ON FINAL PRETRIAL
                CONFERENCE AND JURY SELECTION

       JOSE LUIS TREJO, through his attorney, Alejandro Ballesteros, respectfully files this

Motion to Continue Final Pretrial Conference and Jury Selection for the following reasons:

                                               I.

       The case is scheduled for a Final Pretrial Conference on Friday, June 4th, 2021 at 9:00am,

and Jury Selection on Tuesday, June 8th, 2021 at 9:30am.

                                               II.

       Undersigned counsel is respectfully requesting additional time to confer with Assistant U.S

Attorney and review further discovery in preparation for trial. Further, if the court could add a

Motions Hearing 30 days prior to trial.

                                              III.

       Counsel for the Government, AUSA Roberto Lopez, Jr., was consulted regarding this

motion and he is in unopposed.

                                              IV.

       This Motion is not made for delay. Defendant requests a continuance in order to exercise

the right to effective assistance of counsel as guaranteed by the 6th Amendment to the United

States Constitution.




                                                1
      Case 7:20-cr-01676 Document 30 Filed on 05/24/21 in TXSD Page 2 of 2




                                                V.

       WHEREFORE, for the reasons set forth above, Mr. Trejo, through his attorney,

Alejandro Ballesteros, respectfully request this honorable Court to continue this case and reset

the Final Pretrial Conference and Jury selection.

                                             Respectfully submitted,

                                             /s/Alejandro Ballesteros
                                             ALEJANDRO BALLESTEROS
                                             Attorney-in-Charge
                                             Texas State Bar No. 24053086
                                             Southern District of Texas 2218288
                                             Ballesteros Gonzalez Law Firm, PLLC
                                             BBVA Compass Bank Tower
                                             3900 N. 10th St., Suite 980
                                             McAllen, Texas 78501
                                             Tel.: (956) 800-4418
                                             Fax: (956) 800-4419
                                             clerk@ballesteroslaw.com




                                      Certificate of Service

       On May 24, 2021 this unopposed motion was filed via ECF and served upon Assistant

U.S. Attorney, Roberto Lopez, Jr.

                                                     /s/Alejandro Ballesteros
                                                     Alejandro Ballesteros

                                      Certificate of Conference

       On May 17, 2021, Assistant U.S. Attorney for the McAllen Office of the Southern

District of Texas, Mr. Roberto Lopez, Jr., was consulted and is not opposed to this motion.


                                                     /s/Alejandro Ballesteros
                                                     Alejandro Ballesteros



                                                2
